                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                    CENTRAL DIVISION at LEXINGTON


UNITED STATES OF AMERICA,         )
                                  )
      Plaintiff,                  )
                                  )               Case No.
v.                                )         5:18-CR-081-JMH-MAS
                                  )
ANDREI-CATALIN STOICA, et al.,    )
                                  )
      Defendants,                 )
                                  )
And                               )
                                  )
UNITED STATES OF AMERICA,         )
                                  )               Case No.
      Plaintiff,                  )         5:19-CR-010-JMH-MAS
                                  )
v.                                )
                                  )
BENIAMIN-FILIP OLOGEANU, et       )         MEMORANDUM OPINION
al.,                              )              AND ORDER
                                  )
      Defendants.                 )
                                  )

                               ***
      The Defendants in the above-captioned criminal actions are

all charged for various crimes for their alleged roles in the

Alexandria Online Auction Fraud Network {“AOAF”) conspiracy.      The

United States has moved to consolidate the actions, United States

v. Stoica, et al., No. 5:18-CR-081-JMH-MAS [DE 196, Motion to

Consolidate], and United States v. Ologeanu, et al., No. 5:19-CR-

010-JMH-MAS [DE 105, Motion to Consolidate], pursuant to Federal

Rule of Criminal Procedure 13.
      One of the Defendants in the Ologeanu case responded in

opposition     to   the   motion      to   consolidate,      arguing   that     the

government     failed     to   meet    its     burden   to   demonstrate       that

consolidation is appropriate in this matter.                 [DE 107, Ologeanu

Response in Opposition].           The government did not reply to the

response in opposition and the time for a reply has passed.

      Ultimately, after reviewing the motions, a facial review of

the indictments in both actions reveals that all Defendants are

charged   as   members    of   the    same     vast   conspiracy.      Thus,    the

Defendants could have been charged in a single indictment.                     As a

result, the motion to consolidate in Stoica is GRANTED, the motion

to consolidate in Ologeanu is rendered moot by the granting of the

motion in Stoica and is DENIED AS MOOT, and the above-captioned

matters are CONSOLIDATED pursuant to Federal Rule of Criminal

Procedure 13.

                                 I.    Analysis

      Pursuant to Rule 13, consolidation of trial is appropriate in

a criminal case “if all offenses and all defendants could have

been joined in a single indictment or information.”                 Fed. R. Crim.

13.   Thus, a court may consolidate two criminal actions if the

defendants could have been charged in a single indictment under

Rule 8.   Under Rule 8(b), a single indictment may charge multiple

defendants “if they are alleged to have participated in the same



                                           2
act or transaction, or in the same series of acts or transactions,

constituting an offense or offenses.”          Fed. R. Crim. P. 8(b).

      Joinder of multiple defendants pursuant to Rule 8(b) is

appropriate “only if each of the counts of the indictment arises

out   of   the    same   act   or   transaction    or   series      of   acts   or

transactions, even if all counts of the indictment include a common

defendant.”      United States v. Frost, 125 F.3d 346, 389 (6th Cir.

1997).     A group of acts or transactions constitutes a series of

acts or transactions if they are “logically interrelated.”                  Id.

      Here, the government’s motions leave something to be desired

in terms of supportive argumentation.             Both motions simply state

that since both sets of Defendants have been charged in the AOAF

Network scheme that they could have all been charged in the same

indictment.      [See DE 196 at 2, Pg ID 2205; DE 105 at 2, Pg ID 357].

The government makes little effort to point to specific information

in the indictments to support its request for consolidation and

fails to address why the Stoica Defendants and Ologeanu Defendants

were charged in separate indictments in the first place.

      Still, review of the indictments is instructive.                   A facial

review of the relevant indictments in both cases reveals that the

counts against all Defendants arise from the same series of

logically interrelated acts and transactions.                  The Stoica and

Ologeanu    indictments        charge   that   both     sets   of    Defendants

participated in the AOAF Network conspiracy, as part of an alleged

                                        3
uniform and complex online fraud scheme.               [See DE 1, Stoica

Indictment,   at   2-3,   Pg   ID   2-3;   DE   34,   Ologeanu   Superseding

Indictment, at 1-2, Pg ID 121-22].

     Specifically, both indictments allege that the Defendants

operated a vast network based principally in Alexandria, Romania,

with other locations in Europe and the United States.            [DE 1 at 3,

Pg ID 3; DE 34 at 2, Pg ID 122].           Additionally, both indictments

claim that the AOAF Network used online auction websites, such as

eBay, Craigslist, Amazon, and Autotrader, to perpetuate the fraud

by posting false online advertisements for goods and services.

[DE 1 at 3, Pg ID 3; DE 34 at 2, Pg ID 122].              Furthermore, the

indictments assert that the fraud was perpetuated and coordinated

by all Defendants in the AOAF Network by requiring victims to make

payments using prepaid debit and gift cards.           [DE 1 at 3-4, Pg ID

3-4; DE 34 at 2-3, Pg ID 122-23]. Then, the proceeds were allegedly

laundered by the AOAF Network by converting the currency to

Bitcoin, transferring the Bitcoin to members of the network in

Eastern Europe, and then converting the currency back into fiat or

government-issued currency.         [DE 1 at 3-4, Pg ID 3-4; DE 34 at 2-

3, Pg ID 122-23].    Lastly, both indictments describe the alleged

roles that each Defendant played in the AOAF Network, address the

purpose of the common enterprise, and discuss overt acts of the

individual Defendants in furtherance of the conspiracy.



                                       4
     As such, the Defendants in both actions were involved in a

series   of   logically   interrelated      acts     and   transactions   in

furtherance of one larger conspiracy and, as a result, could have

all been charged in the same indictment.

     Ologeanu does not agree.      Ologeanu contends that “there is no

allegation that the Stoica and Ologeanu defendants were associated

or acquainted with each other.”      [DE 107 at 3, Pg ID 367].        To the

contrary, the government charges that all the Defendants in the

above-captioned actions were associated because they participated

in the same conspiracy.     The fact that these Defendants operated

in different physical locations and played different roles in the

scheme is of no moment because the indictments contend that they

all engaged in the same online conspiracy, using similar means to

perpetuate    the   fraudulent   scheme   and   to   launder   the   illegal

proceeds of their efforts.       One need not have direct contact with

the other co-conspirators or even know the existence of all the

co-conspirators in order to participate in the same conspiracy or

share the same criminal purpose.          See United States v. Rey, 923

F.2d 1217, 1222 (6th Cir. 1991) (“As long as the indictment is

valid, contains the elements of the offense, and gives notice to

the defendant of the charges against him, it is not essential that

a conspirator know all other conspirators.” (emphasis added)).

     Ologeanu’s arguments about prejudice are also unpersuasive at

this juncture.      No doubt, consolidation of multiple (read many)

                                     5
defendants into one trial may raise or heighten concerns about

undue prejudice or irreconcilable differences at trial.                   Moreover,

there are serious concerns about the practicalities of trying all

these Defendants in a single criminal trial based on courthouse

space alone.        Still, the sheer size of the pool of Defendants in

this matter does not automatically necessitate a finding that

Ologeanu will be prejudiced if tried alongside other Defendants.

More important, Ologeanu has failed to point to any specific way

in which he may be prejudiced, other than speculative concerns

that   the    jury       may   use   information       presented   against      other

Defendants to convict him.           But, at present, since this matter is

still in discovery, it is unclear how many or which Defendants

will eventually proceed to a consolidated jury trial.                   Ultimately,

Ologeanu’s concerns are valid and well-taken, but Ologeanu has not

demonstrated        a    substantial     likelihood     of    prejudice    at     this

juncture that will prevent consolidation of these matters.

       Finally,         consolidation    of    these    criminal    matters       will

conserve     judicial       resources    and    promote     efficiency.      As    the

government notes, the United States would use many of the same

witnesses     and       produce   much   of    the   same    evidence   under     both

indictments.        Additionally, trying all these Defendants in one

proceeding will preserve the Court’s resources seeing as the same

Coordinating Discovery Attorney is assisting with the organization

and dissemination of discovery in both cases.

                                           6
     In    sum,   a   review   of   both   indictments   in   these   actions

indicates that the Defendants could all have been charged in the

same indictment, which supports consolidation of these criminal

cases.     The indictments allege that the Defendants were part of

the same conspiracy to use false advertisements for goods and

services on online auction websites to lure unwary consumers into

paying for goods and services that did not exist and then launder

the proceeds of the false transactions by converting the currency

into Bitcoin that could then be converted back into fiat currency.

As a result, the indictments charge the Defendants with the same

series of actions and transactions that are logically related to

the common enterprise and goals of the AOAF Network conspiracy,

justifying consolidation of the actions under Federal Rule of

Criminal Procedure 13.

     Accordingly, IT IS ORDERED as follows:

     (1)    The Motion to Consolidate [DE 196 in Stoica, No. 5:18-

cr-081-JMH-MAS] is GRANTED;

     (2)    The above-captioned criminal actions, United States v.

Andrei-Catalin Stoica, et al., No. 5:18-cr-081-JMH-MAS, and United

States v. Beniamin-Filip Ologeanu, et al., No. 5:19-cr-010-JMH-

MAS, are henceforth CONSOLIDATED;

     (3)    The Clerk of the Court SHALL transfer and enter the

record entries and information pertaining to attorneys of record

from United States v. Beniamin-Filip Ologeanu, et al., No. 5:19-

                                       7
cr-010-JMH-MAS into the record of the lead case, United States v.

Andrei-Catalin Stoica, et al., No. 5:18-cr-081-JMH-MAS;

     (4)   All future filings must be made in the lead case, United

States v. Andrei-Catalin Stoica, et al., No. 5:18-cr-081-JMH-MAS;

     (5)   The Motion to Consolidate [DE 105 in Ologeanu, No. 5:19-

cr-010-JMH-MAS] is DENIED AS MOOT; and

     (6)   The Clerk of the Court SHALL STRIKE United States v.

Beniamin-Filip Ologeanu, et al., No. 5:19-cr-010-JMH-MAS from the

Court’s active docket.

     This the 5th day of June, 2019.




                                 8
